            Case 1:17-cv-05987-AT Document 94 Filed 01/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOSEPH GREGORIO, individually and on behalf of all
others similarly situated,
                             Plaintiff,                   Civil Action No. 1:17-cv-05987-AT
       v.
PREMIER NUTRITION CORPORATION,
                             Defendant.



                   NOTICE OF MOTION FOR FINAL APPROVAL OF
                   FIRST AMENDED CLASS ACTION SETTLEMENT

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that on January 17, 2019 at 2:00 p.m. before the Honorable

Analisa Torres, United States District Judge for the Southern District of New York, 500 Pearl

Street, New York, New York 10007, Plaintiff Joseph Gregorio, by and through Class Counsel

and Supporting Counsel will move and hereby does move for an order: (1) finally approving the

First Amended Class Action Settlement, and (2) certifying the Settlement Class.

       PLEASE TAKE FURTHER NOTICE that, in support of the motion, Plaintiff will rely

upon: (1) the accompanying Memorandum of Law, (2) the Declaration of Philip L. Fraietta, and

the exhibits attached thereto (including the Parties’ First Amended Class Action Settlement

Agreement), and (3) the Declaration of Orran L. Brown, Sr., and the exhibits attached thereto.

       PLEASE TAKE FURTHER NOTICE that the undersigned hereby requests oral

argument.

                                              ***
       A Proposed Final Judgment and Order of Dismissal with Prejudice is submitted herewith.
         Case 1:17-cv-05987-AT Document 94 Filed 01/03/19 Page 2 of 2



Dated: January 3, 2019
                                          Respectfully submitted,


                                          By:    /s/ Philip L. Fraietta
                                                  Philip L. Fraietta
                                          BURSOR & FISHER, P.A.
                                          Joseph I. Marchese
                                          Philip L. Fraietta
                                          888 Seventh Avenue
                                          New York, NY 10019
                                          Telephone: (646) 837-7150
                                          Facsimile: (212) 989-9163
                                          Email: jmarchese@bursor.com
                                                  pfraietta@bursor.com
                                          L. Timothy Fisher (Pro Hac Vice)
                                          Frederick J. Klorczyk III
                                          1990 North California Blvd., Suite 940
                                          Walnut Creek, CA 94596
                                          Telephone: (925) 300-4455
                                          Facsimile: (925) 407-2700
                                          Email: ltfisher@bursor.com
                                                 fklorczyk@bursor.com
                                          BARBAT, MANSOUR & SUCIU PLLC
                                          Nick Suciu III (Pro Hac Vice)
                                          1644 Bracken Road
                                          Bloomfield Hills, MI 48302
                                          Telephone: (313) 303-3472
                                          Email: nicksuciu@bmslawyers.com
                                          Class Counsel
                                          CONSUMER LAW GROUP PC
                                          Anne Barker (Pro Hac Vice)
                                          306 Joy Street
                                          Fort Oglethorpe, GA 30742
                                          Telephone: (706)858-0325
                                          Email:
                                          Abarker.consumerlawgroup@gmail.com
                                          Supporting Counsel




                                      2
